Case 5:15-cr-20581-JEL-DRG ECF No. 381, PageID.3667 Filed 08/10/20 Page 1 of 15




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

    UNITED STATES OF AMERICA,
                                             Case. No. 15-cr-20581
               Plaintiff,
                                             HON. JUDITH E. LEVY
    v.

    D-4 DR. MARK V. BUZZARD,

            Defendant.
    ___________________________________/


                GOVERNMENT’S RESPONSE OPPOSING
         DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE

         Now comes the United States of America, by and through its undersigned

 attorneys, and submits its response in opposition to Defendant’s Motion for

 Compassionate Release (ECF 376). Defendant Dr. Mark Buzzard filed a motion

 based on his current medical condition and the novel coronavirus pandemic

 (COVID-19). He began serving his 72 month sentence at FCI Morgantown on

 September 25, 2018; and his projected release date is November 4, 2023. He now

 moves for compassionate release under 18 U.S.C. § 3582(c)(1)(A). While the

 government understands his concern regarding the onset of the COVID-19

 pandemic and despite his compelling and extraordinary circumstances, the Court

 should deny defendant’s motion because the 3535(a) factors weigh against a

 reduction in his sentence.

                                         1
Case 5:15-cr-20581-JEL-DRG ECF No. 381, PageID.3668 Filed 08/10/20 Page 2 of 15




                                   BACKGROUND

       Dr. Buzzard owned and operated M V Buzzard M.D., P.C. (MVB), which

 was a psychiatric and addiction treatment clinic. MVB was registered as an

 Office-Based Opioid Treatment (OBOT) program, which was supposed to

 dispense certain narcotics for the maintenance and detoxification of opiate addicts.

 However, in reality, the practice operated to write prescriptions in exchange for

 cash payments. These prescriptions were filled not for a legitimate medical

 purpose, but rather to be sold on the illegal street market for a substantial profit.

       Beginning in or about 2012, Dr. Buzzard agreed to issue prescriptions for

 Oxycodone and Oxymorphone, and other controlled substances without regard to

 medical necessity, to “patients” who were recruited by codefendant Joseph Roe.

 After conducting a cursory physical examination or no examination at all, he

 would write multiple prescriptions, without medical necessity, to the Roe patients.

 In addition to the Roe patients, Dr. Buzzard also provided prescriptions to other

 pain and psychiatric patients at his practice. The “pain management practice” at

 his office accounted for a substantial percentage of his patients – resulting in him

 prescribing more than 1.2 million addictive controlled substance narcotics from

 January 2012 to December 2015.

       Dr. Buzzard’s office exhibited a multitude of red flag indicators of opioid

 drug diversion and overprescribing. First, MBV operated as a “cash only” medical



                                            2
Case 5:15-cr-20581-JEL-DRG ECF No. 381, PageID.3669 Filed 08/10/20 Page 3 of 15




 practice. The cost of a patient appointment was determined by the “intensity of the

 visit” which meant that the more prescriptions received, the higher the fee for

 service (in other words, the higher the street value of the drug or the higher

 quantity prescribed, the more Dr. Buzzard would charge the patient). On average,

 Dr. Buzzard collected anywhere from $2,000 to $3,000 per day in cash payments.

 Patients had to pay for their prescriptions before they would be seen by the doctor

 to ensure that they had the money for what was going to be prescribed that day.

       Additional red flag indicators that showed Dr. Buzzard was practicing

 outside the course of professional medical practice included:

           • operation of the medical practice with absolutely no medical
             examination rooms at Dr. Buzzard’s office;

           • no vitals were taken of the patients;

           • Dr. Buzzard performed very little or no diagnostic testing before
             prescribing extremely addictive opioids;

           • no prior medical records or medical history was documented;

           • no alternative treatments other than opioid prescribing was done;

           • no reduction in medication or any attempts to reduce the amount
             prescribed;

           • employees were seen as patients and prescribed controlled substances
             without any medical evaluation;

           • patients were prescribed addictive opioids after “phone visits” without
             ever being seen in the office;

           • patients out of state would have prescriptions sent to them via FedEx
             delivery without office visits;


                                           3
Case 5:15-cr-20581-JEL-DRG ECF No. 381, PageID.3670 Filed 08/10/20 Page 4 of 15




           • patients would receive prescriptions, even if they were also being
             prescribed control substances by other physicians (commonly known
             as “doctor shopping”); and

           • Dr. Buzzard would continue to prescribe controlled substances despite
             warnings of overprescribing from insurance companies, and phone
             calls regarding patient overdoses and patients selling their
             prescriptions.

    In 2013, Dr. Buzzard was investigated by the Michigan Department of

 Licensing and Regulatory Affairs (LARA). There was concern with Dr. Buzzard’s

 prescribing habits. He was believed to be prescribing too many addictive opioids

 to patients without proper medical justification and/or without proper oversight and

 monitoring. As a result of that investigation, he was placed in a monitoring

 program. Despite this censure of his medical license, he continued to

 overprescribe and act outside the course of professional medical practice.

    Arguably, the most egregious red flag of diversion was that Dr. Buzzard

 continued to prescribe opioid pain medication to patients that he knew were

 addicted to illicit street drugs. Among those patients was Raymond Worley, Jr.

 who Dr. Buzzard started seeing in 2012 for knee and back pain. Mr. Worley had a

 history of heroin abuse and Dr. Buzzard was aware of his struggles with addiction.

 Despite this, Dr. Buzzard consistently prescribed high doses of opioids even after

 hospitalizations for drug overdoses. Mr. Worley repetitively tested positive for

 illicit street drugs and negative for his prescribed medication. Despite this, Dr.

 Buzzard continued to prescribe him addictive opioids in substantial amounts. In


                                           4
Case 5:15-cr-20581-JEL-DRG ECF No. 381, PageID.3671 Filed 08/10/20 Page 5 of 15




 June 2015, Mr. Worley died as a result of taking the Oxycodone and Methadone

 prescribed by Dr. Buzzard.

          On October 10, 2017, Dr. Buzzard pleaded guilty to the charged drug

 conspiracy; and on July 24, 2018, this Court sentenced him to a 72 month term of

 imprisonment and five years of supervised release. He began serving his custodial

 sentence at FCI Morgantown on September 25, 2018. His projected release date is

 November 4, 2023. Dr. Buzzard (age 54) suffers from hypertension, obesity with a

 BMI greater than 30, asthma and heart arrhythmia. On July 1, 2020, he filed a

 request for a Reduction in Sentence/Compassionate Release with the warden based

 on his medical conditions; which was later denied on July 21, 2020. After

 exhausting his administrative remedies, he then filed the instant motion with this

 Court.

                                  LEGAL STANDARD

          A district court has “no inherent authority . . . to modify an otherwise valid

 sentence.” United States v. Washington, 584 F.3d 693, 700 (6th Cir. 2009).

 Rather, a district court’s authority to modify a defendant’s sentence is “narrowly

 circumscribed.” United States v. Houston, 529 F.3d 743, 753 n.2 (6th Cir. 2008).

 Absent a specific statutory exception, a district court “may not modify a term of

 imprisonment once it has been imposed.” 18 U.S.C. § 3582(c). Those statutory




                                              5
Case 5:15-cr-20581-JEL-DRG ECF No. 381, PageID.3672 Filed 08/10/20 Page 6 of 15




 exceptions are narrow. United States v. Ross, 245 F.3d 577, 586 (6th Cir. 2001).

 Compassionate release under 18 U.S.C. § 3582(c)(1)(A) is equally narrow.

       First, compassionate release requires exhaustion. If a defendant moves for

 compassionate release, the district court may not act on the motion unless the

 defendant files it “after” either completing the administrative process within the

 Bureau of Prisons or waiting 30 days from when the warden at the facility received

 the request. 18 U.S.C. § 3582(c)(1)(A); United States v. Alam, ___F.3d ___, No.

 20-1298, 2020 WL 2845694, at *1 (6th Cir. June 2, 2020). And as the Sixth

 Circuit recently held, this statutory exhaustion requirement is mandatory. Alam,

 2020 WL 2845694, at *1–*4.

       Second, even if a defendant exhausts, he must show “extraordinary and

 compelling reasons” for compassionate release, and release must be “consistent

 with” the Sentencing Commission’s policy statements. 18 U.S.C. § 3582(c)(1)(A).

 As with the identical language in § 3582(c)(2), compliance with the policy

 statements incorporated by § 3582(c)(1)(A) is mandatory. See Dillon v. United

 States, 560 U.S. 817 (2010); United States v. Jackson, 751 F.3d 707, 711 (6th Cir.

 2014). To qualify, a defendant must have a medical condition, age-related issue,

 family circumstance, or other reason that satisfies the criteria in USSG

 § 1B1.13(1)(A) & cmt. n.1, and he must “not [be] a danger to the safety of any

 other person or to the community,” USSG § 1B1.13(2).



                                           6
Case 5:15-cr-20581-JEL-DRG ECF No. 381, PageID.3673 Filed 08/10/20 Page 7 of 15




       Third, even if a defendant is eligible for compassionate release, a district

 court may not grant the motion unless the factors in 18 U.S.C. § 3553(a) support

 release. 18 U.S.C. § 3582(c)(1)(A); USSG § 1B1.13. As at sentencing, those

 factors require the district court to consider the defendant’s history and

 characteristics, the seriousness of the offense, the need to promote respect for the

 law and provide just punishment for the offense, general and specific deterrence,

 and the protection of the public. 18 U.S.C. § 3553(a).

                                    ARGUMENT

       The Court should deny Defendant’s motion because although Dr. Buzzard

 has exhausted his administrative remedies and has compelling and extraordinary

 circumstances due to COVID-19, the 3535(a) factors weigh against a reduction in

 his sentence. “[T]he mere existence of COVID-19 in society and the possibility

 that it may spread to a particular prison alone cannot independently justify

 compassionate release.” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

 Although Dr. Buzzard’s heightened risk from COVID-19 based on his BMI of 39.9

 and his serious heart condition does qualify as an “extraordinary and compelling

 reason[]” for release under § 1B1.13(1)(A) & cmt. n.1(A), the § 3553(a) factors—

 which the Court must also consider under § 3582(c)(1)(A)—do not support his

 release.




                                           7
Case 5:15-cr-20581-JEL-DRG ECF No. 381, PageID.3674 Filed 08/10/20 Page 8 of 15




I.      The Bureau of Prisons has responded to COVID-19 by mitigating the
        risks from COVID-19 within its facilities.
           The Bureau of Prisons has reacted quickly to prevent and combat the spread

 of COVID-19 within its facilities. Wilson v. Williams, ___ F.3d ___, No. 20-3447,

 2020 WL 3056217, at *2 (6th Cir. June 9, 2020). Since January 2020, the Bureau

 of Prisons has implemented “a phased approach nationwide,” implementing an

 increasingly strict protocol to minimize the virus’s spread. Id. The Bureau of

     Prisons has assessed its entire population to determine which inmates face the most

     risk from COVID-19, pose the least danger to public safety, and can safely be

 granted home confinement.

           On March 13, 2020, the Bureau of Prisons began modifying its operations to

 implement its COVID-19 Action Plan and minimize the risk of COVID-19

 transmission into and inside its facilities. Id.; see BOP Covid-19 Modified

 Operations Website, https://www.bop.gov/coronavirus/covid19_status.jsp (last

 accessed August 6, 2020). Since then, as the worldwide crisis has evolved, the

 Bureau of Prisons has repeatedly revised its plan. Wilson, 2020 WL 3056217, at

 *2. To stop the spread of the disease, the Bureau of Prisons has restricted inmate

 movement within and between facilities. Id. When new inmates arrive,

 asymptomatic inmates are placed in quarantine for a minimum of 14 days. Id.

 Symptomatic inmates are provided with medical evaluation and treatment and are




                                             8
Case 5:15-cr-20581-JEL-DRG ECF No. 381, PageID.3675 Filed 08/10/20 Page 9 of 15




 isolated from other inmates until testing negative for COVID-19 or being cleared

 by medical staff under the CDC’s criteria. Id.

       Within its facilities, the Bureau of Prisons has “modified operations to

 maximize physical distancing, including staggering meal and recreation times,

 instating grab-and-go meals, and establishing quarantine and isolation procedures.”

 Id. Staff and inmates are issued face masks to wear in public areas. See BOP

 FAQs: Correcting Myths and Misinformation,

 https://www.bop.gov/coronavirus/docs/correcting_myths_and_misinformation_bo

 p_covid19.pdf (last accessed August 6, 2020). Staff and contractors are screened

 for symptoms, and contractors are only permitted to access a facility at all if

 performing essential service. Wilson, 2020 WL 3056217, at *2. Social and legal

 visits have been suspended to limit the number of people entering the facility and

 interacting with inmates. Id.

       Like all other institutions, penal and otherwise, the Bureau of Prisons has not

 been able to eliminate the risks from COVID-19 completely at all facilities, despite

 its best efforts. However, at FCI Morgantown, where Dr. Buzzard is serving his

 sentence, has only one case of COVID-19 that was detected in a staff member of

 the facility, who has since recovered. See Bureau of Prisons COVID-19 Cases and

 COVID-19 Inmate Test Information, https://www.bop.gov/coronavirus/ (last

 accessed August 10, 2020). Accordingly, the Bureau of Prisons’ measures have



                                           9
Case 5:15-cr-20581-JEL-DRG ECF No. 381, PageID.3676 Filed 08/10/20 Page 10 of 15




  helped to protect federal inmates from COVID-19 and ensure that Dr. Buzzard and

  others receive any required medical care during these difficult times.

II.   The factors in 18 U.S.C. § 3553(a) strongly weigh against compassionate
      release.
        The COVID-19 pandemic does not, by itself, qualify as the type of inmate-

  specific condition permitting compassionate release. However, Dr. Buzzard’s

  alleges he is at greater risk of suffering more severe outcomes from COVID-19

  based on his hypertension, obesity with a BMI of 39.9-45.5, asthma and heart

  arrhythmia. The medical records confirm that Dr. Buzzard has a BMI of 39.9; he

  currently controls his asthma with inhalers; he suffers from hypertension which is

  controlled by medication; and that he has a history of cardiac arrhythmia. The

  CDC has identified that people with obesity and serious heart conditions are at an

  increased risk from severe illness from COVID-19; and people with asthma and

  hypertension may be at an increased risk from severe illness from COVID-19. See

  https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

  medical-conditions.html (last accessed August 10, 2020). Given the heightened

  risk that COVID-19 poses to someone Dr. Buzzard’s medical conditions, he meets

  the “extraordinary and compelling” threshold for compassionate release during the

  pandemic. See USSG § 1B1.13(1)(A) & cmt. n.1(A).

        Nonetheless, even though Dr. Buzzard has shown “extraordinary and

  compelling reasons”, he is still not entitled to compassionate release. Before


                                           10
Case 5:15-cr-20581-JEL-DRG ECF No. 381, PageID.3677 Filed 08/10/20 Page 11 of 15




 ordering relief, the Court must consider the factors set forth in 18 U.S.C. § 3553(a)

 and determine that release is appropriate. United States v. Knight, No. 15-20283,

 2020 WL 3055987, at *3 (E.D. Mich. June 9, 2020) (“The § 3553(a) factors . . .

 weigh against [the] request for compassionate release.”); United States v. Austin,

 No. 15-20609, 2020 WL 2507622, at *3–*5 (E.D. Mich. May 15, 2020) (holding

 that the “[d]efendant’s circumstances do not warrant compassionate release . . .

 under 18 U.S.C. § 3553(a)”); United States v. Murphy, No. 15-20411, 2020 WL

 2507619, at *6 (E.D. Mich. May 15, 2020) (denying compassionate release

 because “the 18 U.S.C. § 3553(a) sentencing factors do not favor release”); see

 also United States v. Kincaid, 802 F. App’x 187, 188–89 (6th Cir. 2020)

 (upholding a district court’s denial of compassionate release based on the

 § 3553(a) factors). So even if the Court were to find Dr. Buzzard eligible for

 compassionate release, the § 3553(a) factors should still disqualify him.

       Dr. Buzzard was involved in a very extensive opioid distribution conspiracy.

 He prescribed more than 1.2 million addictive prescription opioid pills, profiting

 nearly $2,000 - $3,000 per day at the expense of people addicted to opioids. It was

 clear that had he not been caught, he would not have changed his course of conduct

 in any way. Being censured by the State licensing board and having to be in a

 monitoring program did not have any deterrent effect on Dr. Buzzard’s medical

 practice. He did not cease his conduct nor truly change his prescribing habits, he



                                          11
Case 5:15-cr-20581-JEL-DRG ECF No. 381, PageID.3678 Filed 08/10/20 Page 12 of 15




 instead implemented policies that provided him an appearance of legitimacy when

 in fact he was simply continuing to prescribe in an unlawful prescription opioid

 distribution scheme.

       Releasing him now would serve no objectives of the § 3553(a) factors.

 Unfortunately the COVID-19 pandemic has not had any effect on decreasing the

 number of opioid pills that are hitting the streets. There are still real risks to public

 health and safety right now, and undoubtedly will continue for years to come.

 Those risks will only increase if Dr. Buzzard is released into the community with

 in ability to practice at some point in the future and place deadly opioids on the

 street. The Court rightfully considered all the § 3553(a) factors in sentencing Dr.

 Buzzard to a 72 month term of incarceration. That sentence was just and fair,

 despite being lower than what the government requested and lower than his

 sentencing guideline range of 87 to 108 months.

       Dr. Buzzard is requesting release after serving only 22 months on his 72

 month sentence. As the Court has previously held, allowing a defendant involved

 in an opioid distribution conspiracy to be released “after only serving about a third

 of his sentence would not promote respect for the law or proper deterrence, provide

 just punishment, and avoid unwarranted sentencing disparities.” See Knight, 2020

 WL 3055987, at *3. And the Sixth Circuit has similarly held “the need to provide

 just punishment, the need to reflect the seriousness of the offense, and the need to



                                            12
Case 5:15-cr-20581-JEL-DRG ECF No. 381, PageID.3679 Filed 08/10/20 Page 13 of 15




 promote respect for the law permit[s] the court to consider the amount of time

 served in determining whether a sentence modification is appropriate.” United

 States v. Kincaid, 802 F. App’x 187, 188–89.

        Dr. Buzzard’s conduct had a significant and devastating impact on our

 community. It was an extremely serious offense that inevitably contributed to the

 addiction and demise of people, including Raymond Worley, Jr. The 72 month

 sentence was imposed to reflect the severity of his actions. If he were to be

 released after serving less than 1/3 of his sentence, this goal of sentencing would

 be completely lost. Knight, 2020 WL 3055987, at *3. Because Dr. Buzzard

 received a just sentence at the time of sentencing and an early release would not

 reflect the seriousness of the offense, promote respect for the law, provide just

 punishment for the offense, or deter others from committing similar crimes, the

 § 3553(a) factors weigh against compassionate release.

 III.   If the Court were to grant Dr. Buzzard’s motion, it should order
        additional conditions prior to and during a term of supervision.
        If the Court were inclined to grant Dr. Buzzard’s motion despite the

 government’s arguments above, the government would request that the Court’s

 release order include several provisions. First, the Court should order that Dr.

 Buzzard be subjected to a 14-day quarantine at his facility, prior to his release.

 This would minimize any COVID risk of exposure associated with Dr. Buzzard

 potentially exposing people outside of the prison facility. Second, the Court


                                           13
Case 5:15-cr-20581-JEL-DRG ECF No. 381, PageID.3680 Filed 08/10/20 Page 14 of 15




 should impose an eight (8) year term of supervised released that includes a

 provision that Dr. Buzzard be prohibited from practicing medicine during the term

 of supervised release. This would at a minimum protect the public from future

 crimes of Dr. Buzzard practicing medicine for the duration of the original sentence

 imposed by the Court. Last, and as proposed by Dr. Buzzard, the Court should

 require at a minimum that six (6) months of the term of supervised release be

 served on home detention with GPS monitoring during that period.

                                  CONCLUSION
    For the reasons set forth herein, the government respectfully request that the

 Court deny Dr. Buzzard’s Motion for Compassionate Release.

                                                Respectfully submitted,

                                                MATTHEW SCHNEIDER
                                                United States Attorney

                                                /s/ Brandy R. McMillion
                                                Brandy R. McMillion
                                                Assistant United States Attorney
                                                211 Fort Street, Suite 2001
                                                Detroit, MI 48226
                                                (313) 226-9622
                                                Brandy.McMillion@usdoj.gov

                                                Regina R. McCullough
                                                Assistant United States Attorney
                                                211 Fort Street, Suite 2001
                                                Detroit, MI 48226
                                                (313) 226-9618
     Dated: August 10, 2020                     Regina.McCullough@usdoj.gov



                                          14
Case 5:15-cr-20581-JEL-DRG ECF No. 381, PageID.3681 Filed 08/10/20 Page 15 of 15




                                 Certificate of Service

       I hereby certify that on August 10, 2020, I electronically filed the foregoing

 document with the Clerk of the Court using the CM/ECF system, which will send

 notification of such filing to the following:

       Mark J. Kriger
       645 Griswold Street
       Penobscot Building, Suite 1717
       Detroit, MI 48226
       (313) 967-0100
       Counsel for Defendant Dr. Mark V. Buzzard


                                                 /s/ Brandy R. McMillion
                                                 Brandy R. McMillion (P69838)
                                                 Assistant United States Attorney
                                                 211 Fort Street, Suite 2001
                                                 Detroit, MI 48226
                                                 (313) 226-9622
                                                 Brandy.McMillion@usdoj.gov




                                           15
